          Case 1:18-cv-02156-LJL Document 48 Filed 03/16/20 Page 1 of 2
                                                                                   NEW YORK
                                                                                   80 Pine Street, 10th Floor
                                                                                   New York, NY 10005
                                                                                   Tel 212.931.8300 • Fax 212.931.8319
                                                                                   NEW JERSEY
                                                                                   70 South Orange Ave., Suite 215
                                                                                   Livingston, NJ 07039
                                                                                   Tel 973.758.9301• Fax 973.758.9302

March 16, 2020                                                                     WWW.SRALAWFIRM.COM


VIA ECF
                                                                                   brothman@sralawfirm.com
                                                                                   Direct 212.931.8302
Hon. Lewis J. Liman, U.S.D.J.
U.S. District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Sinceno v. The Riverside Church
        SDNY Docket No.: 18-cv-02156 (LJL)(SC)
        SRA Matter No.: 802-16003

Your Honor:

In accordance with the Court’s Individual Rule 1-C, I write on behalf of both parties to request
accommodations in the face of numerous governmental and health advisories to exercise
precautions in light of the COVID-19 virus pandemic. Counsel to both parties as well as certain
witnesses noticed for depositions fall within the Centers for Disease Control classifications of
people at higher risk for serious illness from COVID-19, and other witnesses have expressed
sincere concerns about travelling and entering congested spaces such as subways during this
time. Accordingly, the parties jointly request an extension of the time periods set forth in the
Court’s Order dated February 21, 2020 (the “Order”) (Dkt # 41) to complete fact and expert
discovery and to submit briefs on summary judgment, if any, as set forth below.

Since the date of the Order, the parties have worked cooperatively toward the completion of fact
and expert discovery by the March 31, 2020 deadline set forth in the Order. The parties are
exchanging additional written and document discovery and plaintiff has taken the deposition of
Ms. Sarah Brown, who testified as Riverside’s 30(b)(6) witness and pursuant to a deposition
notice directed to her individually regarding her personal knowledge as Riverside’s current
Director of Human Resources. However, five additional depositions are scheduled between now
and March 31, 2020. Both parties agree that for the health and safety of all, it would be inadvisable
to require counsel, witnesses and others, such as court reporters and videographers, to expose
themselves to the significant risks posed by COVID-19 at this time. While working remotely in
accordance with the recommended governmental and health advisories, the parties will do their
best to complete fact discovery in the weeks to come, including the consideration of options to
conduct the remaining depositions remotely.

The uncertainty surrounding the progress of this novel virus, and therefore the length of time that
the precautions recommended by the Centers for Disease Control and other governmental
agencies, including the United States District Court for the Southern District of New York, will
remain in place, makes it difficult to estimate how much additional time would be required to
complete fact discovery. This difficulty is further complicated by prior scheduling commitments of
defense counsel in April 2020, one of whom is scheduled to be out of the country from April 4 to
April 20, 2020, and the other of whom will be unavailable for approximately ten days after April
22, 2020 for medical reasons. While recognizing that one or both of these scheduled April events
may not take place, given the uncertainty surrounding the developing spread of the virus and the
escalating responses to it, including the scope of the precautions and the time period they will
            Case 1:18-cv-02156-LJL Document 48 Filed 03/16/20 Page 2 of 2




remain in place, the parties respectfully request a 60-day extension of the time to complete fact
discovery to May 29, 2020.

In addition, the parties request modification of the Order to provide for two areas of discovery not
explicitly addressed by the Order (but which were addressed in the prior discovery order in this
matter.) (Dkt #36).     The Order presently sets the same date for completion of both fact and
liability expert discovery, and makes no separate provision for Requests for Admission, which, if
served at the conclusion of fact discovery, may allow the parties to narrow the facts in dispute for
dispositive motions and/or for trial. The liability experts’ opinions are likewise expected to be
based, in whole or in part, on the testimony, documents and information elicited during fact
discovery. Accordingly, the parties request an additional period beyond the deadline for fact
discovery to complete liability expert discovery, and for the submission of Requests for Admission.

The parties also request that the deadline to file summary judgment motions be extended to a
date to be set at the status conference on April 6, 2020, with a briefing schedule set by the court
at the April 6th conference as well.

In sum, the parties request an accommodation of the dates set forth in the Order as follows:

      1. Completion of fact discovery: extended to May 29, 2020 from March 31, 2020
      2. Completion of expert liability discovery and Requests for Admission: Requests for
         Admissions to be served by June 1, 2020. Expert reports with regard to liability to be
         submitted by June 19, 2020, and rebuttal expert reports to be submitted by July 10, 2020.
      3. Summary judgment motions: the parties request that the deadline for summary judgment
         motions, and briefing schedule, be reset from the current May 1, 2020 date, at the status
         conference scheduled on April 6, 2020 at 5:00 PM (which we understand will be conducted
         remotely in accordance with current court protocols) at which time counsel will report to
         the Court on their progress with fact discovery.

Thank you for your consideration of this request.


Respectfully submitted,



BARRY S. ROTHMAN (BR-4639)
BSR/IA/lm

cc:

VIA ECF

Deborah H. Karpatkin, Esq.
99 Park Avenue, Suite 2600
New York, NY 10016
